significant index no department of the treasury internal_revenue_service washington d c novozm commissioner tax_exempt_and_government_entities_division lil’ y9t7l jt cp al t- fl in re this letter constitutes notice that with respect to the above-named money_purchase_pension_plan your request for waivers of the excise_tax under sec_4971 of the internal_revenue_code for the two plan years ended date-1994 has been conditionally granted the conditional waivers have been granted for the tax that would otherwise apply to the accumulated funding deficiencies for those two plan years the conditional waivers of the excise_tax have been granted in accordance with b of the employee_retirement_income_security_act_of_1974 erisa the amount for which each of these conditional excise_tax waivers has been granted is equal to percent of the accumulated_funding_deficiency in the funding_standard_account to zero as of the end of each of the applicable_plan years for which a waiver is granted to the extent such deficiency has not been corrected of course because we have conditionally waived the excise_tax for these two plan years the penalties and interest associated solely with respect to the excise_taxes under sec_4971 of the code will be zero the new york state department of social services dss changed eligibility standards for the employer's clients in therefore dss began to reimburse the employer pincite of the previous funding rate dss represents a major revenue source for the employer accordingly because the employer was unable to replace that lost revenue it began to run a deficit employer provides services began in to provide reimbursement at a lower rate than the county had historically done also according to the information received the plan was frozen in and converted into a profit-sharing_plan of the employer in therefore no additional participant allocations have been required since the end of the plan_year in addition to the dss policy change the county where the lolo these waivers are subject_to the following condition the employer will allocate to the accounts of all non-management pian participants the difference between the required plan contribution for such participants in less the contributions to the profit-sharing_plan in for such participants this amount equals dollar_figure the payment schedule for this amount will be monthly payments of dollar_figure each followed by monthly payments of dollar_figure this payment schedule will commence in the month following the date of this letter in a letter sent by your authorized representative dated date you agreed to this condition if the condition is not satisfied these waivers are retroactively nuil and void we have sent a copy of this letter to your authorized representative pursuant to a form_2848 power_of_attorney on file with our office we have also sent a copy of the letter to the ep classification manager in the contact me or you may contact if you have any questions please and to the ep area manager for __ sincerely blond f- james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division cc co
